DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mizutani et al. (US 9,922,987).
	In re claim 1
an electrode structure including a plurality of gate conductive films 46 stacked on a substrate 9/10; and 
a channel array 57 (i.e. memory opening fill structures act as the “channel array”) in which a plurality of channel columns C11 ~ C24 passing through the electrode structure 46 are arranged in a second direction (hd1), wherein the plurality of channel columns each includes a first column C11, C12, C13 or C14 whose uppermost plane has a first shape (
    PNG
    media_image1.png
    46
    46
    media_image1.png
    Greyscale
) and a second column C21, C22, C23 or C24 whose uppermost plane has a second shape (
    PNG
    media_image2.png
    38
    45
    media_image2.png
    Greyscale
 ) different from the first shape, and N (N is a natural number equal to more than 1) first columns and N second columns are alternately arranged in a first direction (hd2) different from the second direction (hd1). 

    PNG
    media_image3.png
    507
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    514
    605
    media_image4.png
    Greyscale


	In re claim 2, Mizutani et al., in Figs. 14A, 14B and corresponding text, teach that, in the channel array 57, plane centers of the plurality of channel columns C11~ C24 are aligned with each other in the first direction hd2 and are arranged in a zigzag manner in the second direction hd1, and wherein among the plurality of channel columns C11 ~ C24, the plane centers of the channel columns located in odd-numbered rows C11 ~ C14 are aligned with each other in the second direction hd1, and the plane centers of the channel columns located in even-numbered rows C21 ~ C24 are aligned with each other in the second direction hd1.

	In re claim 3, Mizutani et al., in Figs. 14A, 14B and corresponding text, teach that in the channel array 57, plane centers of the plurality of channel columns C11 ~ C24 are aligned with each other in each of the first direction hd2 and the second direction hd1, and wherein the N first columns C11, C12, C13 or C14 and the N second columns C21, C22, C23 or C24 are alternately arranged in the second direction hd1.

 	In re claim 4, Mizutani et al., in Figs. 14A, 14B and corresponding text, teach that in the channel array 57, plane centers of the plurality of channel columns C11 ~ C24 are aligned with each other in a diagonal direction hd3 having a slope relative to the first direction hd2, and 2N first columns C11, C12, C13 or C14 and 2N second columns C21, C22, C23 or C24 are alternately arranged in the diagonal direction hd3.

    PNG
    media_image5.png
    514
    605
    media_image5.png
    Greyscale

	In re claim 11
an electrode structure including a plurality of gate conductive films 46 stacked on a substrate 9/10; and 
a channel array 57 (i.e. memory opening fill structures act as the “channel array”) in which a plurality of channel columns C11 ~ C24 passing through the electrode structure 46 are arranged in a zigzag manner in a second direction hd2,
wherein the plurality of channel columns C11 ~ C24, each includes a first column C11, C12, C13 or C14 whose uppermost plane has a first shape (
    PNG
    media_image1.png
    46
    46
    media_image1.png
    Greyscale
) and a second column C21, C22, C23 or C24 whose uppermost plane has a second shape (
    PNG
    media_image2.png
    38
    45
    media_image2.png
    Greyscale
 ) different from the first shape 
    PNG
    media_image1.png
    46
    46
    media_image1.png
    Greyscale
, and 
in any one row of channel array 57, N (N is a natural number equal to more than 1) and first column C11, C12, C13 or C14 and M (M is a natural number equal to more than 2) second column C21, C22, C23 or C24 are alternately arranged in a first direction hd1 different from the second direction hd2.
                      
    PNG
    media_image6.png
    431
    495
    media_image6.png
    Greyscale

	In re claim 13, Mizutani et al., in Figs. 14A, 14B and corresponding text, teach, in the channel array 57, plane centers of the plurality of channel columns C11 ~ C24 are aligned with each other in the first direction hd1, and among the plurality of channel columns C11 ~ C24, the plane centers of the channel columns C11 ~ C14 located in odd-numbered rows are aligned with each other in the second direction hd2 and the plane centers of the channel columns C21 ~C 24 located in even-numbered rows are aligned with each other in the second direction hd2. 

Allowable Subject Matter
Claims 5-10, 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,922,987.  The improvement comprises: (a) in the channel array, plane centers of the plurality of channel columns are aligned with each other in a diagonal direction having a slope relative to the first direction, and the plurality of channel columns each having a substantially equivalent uppermost plane shape are arranged in the diagonal direction (claim 5); the first shape comprises a circular shape and the second shape comprises an elliptical shape having a long axis and a short axis, and a length of the short axis of the second shape is less than a diameter of the first shape and a length of the long axis of the second shape is substantially equal to or greater than the diameter of the first shape (claims 6 and 16); the first shape comprises second shape comprises an elliptical shape having a long axis and a short axis (claim 9); a core film formed on the channel film and configured to partially gap-fill the open part and a capping film formed on the core film and configured to gap-fill a remaining open part (claims 10 and 20); and in odd-numbered rows of the channel array, the N first columns and the M second columns are alternately arranged in the first direction, and in even-numbered rows of the channel array, M first columns and N second columns are alternately arranged in the first direction (claim 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 26, 2022



/HSIEN MING LEE/